— In an action, inter alia, to recover damages for willful deprivation and impairment of plaintiffs’ rights, as parents, to the custody and control of their infant children, plaintiffs appeal from a judgment of the Supreme Court, Rockland County (Slifkin, J.), entered September 14, 1981, which dismissed the complaint. Judgment modified, by adding thereto a provision granting plaintiffs leave to replead their cause of action for willful deprivation and impairment of their rights, as parents, to the custody and control of their infant children. As so modified, judgment affirmed, without costs or disbursements. In our opinion, the complaint attempts to state, albeit insufficiently, a cause of action for willful deprivation of plaintiffs’ rights, as parents, to the custody and control of their infant children (McEntee v New York Foundling Hosp., 21 Mise 2d 903). However, under the circumstances, plaintiffs should have been granted leave to replead said cause of action pursuant to CPLR 3211 (subd [el). We further note that said cause of action ripened and accrued on or about February 11,1980, the date this court affirmed the order of the Family Court, Rockland County, dismissing a child abuse and neglect petition against the plaintiffs. Lazer, J. P., Weinstein, Bracken and Rubin, JJ., concur.